Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 09/03/2021 for application number 16/629,436. Claims 1, 5-7, 11-12, 16, and 17 have been amended. Applicant’s amendments have overcome the 35 USC 112(b) rejections identified in the previous office action. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Somichetty et al. (US 20180234951 A1; hereinafter “Somichetty”) 
Hong et al. (US 20180049006 A1; hereinafter “Hong”)
Hwang et al. (US 20190239057 A1; hereinafter “Hwang”)
Nogami et al. (US 20160381681 A1; hereinafter “Nogami”)
Hwang et al. (US 20190190758 A1; hereinafter “Hwang-2”)

Regarding claim 1
“encode a narrowband physical downlink control channel (NPDCCH) with DCI format N1 or N2 for transmission to the NB-IoT UE, the DCI format indicating a number of consecutive subframes for transmission of a narrowband physical downlink shared channel (NPDSCH) and a repetition number indicating a number of times within each of the consecutive subframes that the NPDSCH is to be repeated, the consecutive subframes including one or more special subframes,
wherein if the repetition number is greater than one, count resource elements in consecutive subframes up to the number of consecutive subframes indicated by the DCI wherein resource elements of the one or more special subframes that are not part of a DwPTS, are counted but are not used in mapping, and 
wherein if the repetition number is equal to one, count resource elements in consecutive subframes up to the number of consecutive subframes indicated by the DCI wherein the resource elements of the one or more special subframes that are not part of a DwPTS, are not counted nor used in the mapping;
map symbols of the NPDSCH to the counted resource elements in the consecutive subframes excluding any counted resource elements of the one or more special subframes that are not part of a DwPTS.”
In contrast, the closest prior art, Somichetty, discloses an apparatus of an enhanced node B (eNB) configured for communicating with a narrowband Internet-of-Things NB-IoT User Equipment (UE), the apparatus comprising: memory; and processing circuitry (Fig. 3), configured to: encode radio-resource control (RRC) signalling for transmission to the NB-IoT UE, the RRC signalling indicating a subframe configuration for a radio frame configured for time-division duplexing (TDD) operation ([0065] and Fig. 3; [0077] and Fig. 4.), the subframe configuration comprising: one or more downlink subframes reserved for downlink transmission, one or more uplink subframes reserved for uplink transmission, and one or more special subframes, wherein each of the one or more special subframes follows one of the downlink subframes and precedes one of the uplink subframes within the radio frame, wherein each of the one or more special subframes comprises a downlink portion (DwPTS) reserved for downlink transmission, a guard period (GP), and an uplink portion (UpPTS) reserved from uplink transmission ([0079] and Fig. 4); encode a narrowband physical downlink control channel (NPDCCH) for transmission to the NB-IoT UE and configure a number of repetitions of a narrowband physical downlink shared channel (NPDSCH) in one or more consecutive subframes, the one or more consecutive subframes including one or more special subframes, map the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes ([0084] and Fig. 4); configure the eNB to transmit the encoded NPDSCH in the one or more subframes including one or more special subframes in accordance with the mapping, wherein the memory is configured to store the number of repetitions ([0085] and Fig. 5; [0157]).  
Hong discloses an apparatus configured to encode a narrowband physical downlink control channel (NPDCCH) with DCI format N1 or N2 for transmission to the NB-IoT UE, the DCI format indicating a number of repetitions of a narrowband physical downlink shared channel (NPDSCH) in one or more consecutive subframes ([0081]). 
Hwang discloses an apparatus configured to encode and map the NPDSCH to resource elements in the one or more subframes including resource elements of one or more special subframes ([0204]; [0219] FIG. 11A and FIG. 11B).
But as argued persuasively by the applicant, Somichetty, Hong and Hwang fail to disclose “wherein if the repetition number is greater than one, count resource elements in consecutive subframes up to the number of consecutive subframes indicated by the DCI wherein resource elements of the one or more special subframes that are not part of a DwPTS, are counted but are not used in mapping, and wherein if the repetition number is equal to one, count resource elements in consecutive subframes up to the number of consecutive subframes indicated by the DCI wherein the resource elements of the one or more special subframes that are not part of a DwPTS, are not counted nor used in the mapping”. 
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claims 12 and 17 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471